UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2215


ANTHONY G. BRYANT,

                    Plaintiff - Appellant,

             v.

US DEPARTMENT OF EDUCATION; FEDERAL BUREAU OF
INVESTIGATION;  DRUG     ENFORCEMENT    ADMINISTRATION;
HOMELAND SECURITY ADMINISTRATION; SOCIAL SECURITY
ADMINISTRATION; US DEPARTMENT OF JUSTICE; CHARLESTON
DEPARTMENT OF TRANSPORTATION; INTERNAL REVENUE SERVICE;
FEDERAL TRADE COMMISSION,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Margaret B. Seymour, Senior District Judge. (2:19-cv-02911-MBS-MGB)


Submitted: January 23, 2019                                       Decided: January 27, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony G. Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony G. Bryant seeks to appeal the district court’s order requiring him to pay

the full filing fee for his civil action. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2018), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The order that Bryant seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2